Citation Nr: 0106146	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran was legally married on July 23, 1994, for 
VA purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 through 
September 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Michigan law barred the veteran from entering a marriage 
contract in July 1994.

CONCLUSION OF LAW

The veteran was not legally married on July 23, 1994, for VA 
purposes.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. 
§ (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence in the claims file indicates that the veteran's 
estate was under a conservatorship from June 1988 to August 
1996, ordered by the State of Michigan Probate Court, County 
of Genesee.  

An April 1990 rating decision granted the veteran a temporary 
100 percent evaluation for his service-connected 
schizophrenia under 38 C.F.R. § 4.29, effective in February 
1990.  The rating decision also assigned a 70 percent 
evaluation, effective April 1, 1990 and evaluated the veteran 
as incompetent for VA purposes, effective April 10, 1990.  By 
a rating decision in May 1996, the veteran was deemed 
competent for VA purposes, effective from May 30, 1996.

In June 1992, the State of Michigan Probate Court, County of 
Genesee, appointed M.T. as the veteran's conservator.  M.T. 
remained the veteran's conservator until April 24, 1995, when 
a successor conservator was appointed.  

The veteran was married to C.P. on July 23, 1994 in the state 
of Michigan.  In November 1994 he submitted a VA Form  21-
686C, Declaration of Status of Dependents, naming C.P. and 
her dependent child from a previous relationship as his 
dependents.  

A March 1995 memorandum by the VA District Counsel provides a 
legal opinion that the veteran's July 1994 marriage to C.P. 
was invalid for VA purposes, as determined by the law of the 
place where the parties resided at the time of the marriage.  
38 U.S.C.A. § 103(c) (West 1991).  The memorandum observes 
that at the time of the Veteran's July 1994 marriage, he was 
under a court appointed conservatorship and that there was no 
certification provided to the court that he was competent to 
enter into a marriage.  The memorandum cited Michigan case 
law for the propositions that a mentally incompetent person 
cannot enter into a valid contract due to his or her 
inability to consent to the agreement, and that an 
adjudicated mentally ill incompetent individual in Michigan 
cannot enter into a valid marriage contract.  The memorandum 
cited Acacia Mutual Life Insurance Co. v. Jago, 280 MI. 360, 
273 N.W. 2d 882 (1980), and May v. Leneair, 99 Mich. App. 29, 
297 N.W. 2d 882 (1980).

In correspondence sent to the veteran in March 1995, the RO 
proposed to remove the veteran's spouse and her dependent 
child as dependents, and therefore reduce his VA payments, 
effective June 1, 1995.  The RO explained that the proposal 
was based on the conclusion by the VA District Counsel that 
the veteran's July 1994 marriage to C.P. was invalid under 
the law of the state of Michigan.

The veteran contends that this marriage was valid because he 
had been adjudged incompetent only in regard to financial 
matters.  He maintains that he had not been adjudged 
incompetent for the purposes of personal decisions.  In 
support of his contention, he has submitted correspondence 
and an affidavit dated in May 1995 from M.T.  In his 
correspondence, M.T. observed that he was only the veteran's 
conservator, and that it was his belief that the veteran did 
not have a guardian.  M.T. provided that a conservator only 
acts a fiduciary over the financial affairs of a person.  He 
provided that the necessity for a conservator was determined 
in light of mental illness or some other reason the person 
was unable to manage their funds.  M.T. explained that on the 
other hand, a guardian would have been appointed if there was 
some question about the veteran's ability to make personal 
decisions.

In the affidavit, M.T. swore that he was the prior 
conservator for the veteran.  M.T. swore that at the time the 
veteran advised him that he was going to be married, he 
discussed with the veteran and his future wife the 
ramifications of their potential marriage.  M.T. swore that 
at that time the veteran seemed to have a clear understanding 
and ability to make a judgment as to whether or not he should 
be married.  M.T. swore that he did not believe that there 
was ever any restriction from any court regarding the 
veteran's ability to marry and saw no reason why his marriage 
should have been prohibited.  

In correspondence received in April 1996, the veteran 
requested an increased evaluation for his service-connected 
schizophrenia.  A June 1996 decision granted the veteran a 
100 percent evaluation for schizophrenia, effective in May 
1995.

Pursuant to a November 1997 remand, in February 1998 the RO 
contacted the veteran and inquired as to whether he had a 
guardian, fiduciary, etc., in addition to his conservator, 
M.T., during the period from August 1992 to April 1995.  In 
February 1998, the RO additionally contacted the veteran and 
M.T. and requested support for the contention that an 
individual in Michigan may be adjudged incompetent for one 
purpose, such as handling finances, but competent for other 
purposes, such as the decision to enter into marriage.  

The correspondence to M.T. was returned to the RO by the U.S. 
Postal Service in March 1998 with a notation that M.T. was 
not at that address, and that his current address was not 
known.  In August 1999, the veteran's representative 
submitted materials on conservatorships for adults and 
guardianships for adults in the state of Michigan, produced 
by the Michigan State Court Administrative Office.  These 
material indicate that a conservator is a person appointed by 
the probate court to be responsible for the financial assets 
of an adult who is unable to manage his or her property and 
financial affairs due to any of several identified reasons.  
One of the reasons was mental illness or deficiency.  In 
addition, the appointment of a conservator requires that the 
protected person have property that will be wasted or 
dissipated unless proper management is provided, or that 
funds are needed for the support, care, and welfare of the 
protected person or those entitled to be supported by the 
protected person.  The conservator has the responsibility to 
accumulate, preserve and protect the assets of the protected 
person.  A guardian ad litem is defined as a person appointed 
by the court to protect the interests of the protected person 
with the responsibility to interview the person alleged to 
require protection, and explain the court's hearing procedure 
to determine whether to appoint a conservator and the 
protected person's rights; interview the person who wishes to 
be appointed conservator; and conduct an investigation of the 
circumstances.  

Pursuant to the Board's October 1999 remand, in November 1999 
the Regional Counsel prepared a memorandum reviewing all the 
pertinent documents.  The memorandum concludes that the 
Michigan legislature had intended to categorize a major 
psychiatric disorder as a bar to the capacity to enter 
marriage, and therefore the veteran's July 194 marriage is 
not valid for VA purposes.

The memorandum observes that Michigan Compiled Law 551.6 
states in pertinent part that "[n]o person... who has been 
adjudged insane, feeble-minded or an imbecile by a court of 
competent jurisdiction, shall be capable of contracting 
marriage without, before the issuance by the county clerk of 
the license to marry, filing in the office of the county 
clerk a verified certificate from 2 regularly licensed 
physicians of this state that such person has been cured of 
such insanity, imbecility or feeble-mindedness...."  The 
memorandum cites Michigan court law for the 

proposition that it was therefore reasonable to conclude that 
the Michigan legislature intended to bar those suffering from 
severe grades of mental deficiency 
from marriage.  The memorandum cited May v. Leneair, 99 Mich. 
App. 29, 297 N.W. 2d 882 (1980).  The memorandum noted that 
accordingly there was no distinction whether the veteran was 
appointed a conservator or a guardian.  

In addition, the memorandum pointed out that neither Michigan 
Compiled Law 700.455 (powers, rights, and duties of guardian 
of legally incapacitated person) nor Michigan Compiled Law 
700.484 (powers and duties of conservator) mentioned marriage 
as an enumerated power under the control of one or the other.  

The Board notes that for VA purposes "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the rights to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In this 
case, the Board finds that under Michigan law the veteran's 
schizophrenia rendered him incompetent to enter a marriage 
contract.  Michigan statutes and case law makes it clear that 
marriage is barred in that state from those suffering from 
severe grades of mental deficiency.  The Board notes that the 
veteran's service-connected schizophrenia, evaluated as 70 
percent disabling at the time of his marriage, resulted in a 
severe grade of mental deficiency.  The Board finds that 
severe social and industrial impairment is equivalent to a 
severe grade of mental deficiency.  

In light of the above, the Board concludes that the veteran 
was not legally married on July 23, 1994, for VA purposes.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  Therefore, 
the veteran's claim is denied as lacking legal merit.



ORDER

The veteran was not legally married on July 23, 1994, for VA 
purposes.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

